Citation Nr: 0423928	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-11 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 1998 rating decision by the RO.  

In the course of his appeal, the veteran was afforded an RO 
hearing before an RO Hearing Officer in February 2000.  

Subsequently, the matter was remanded by the Board in an 
October 2003 based upon the United States Court of Appeals 
for the Federal Circuit decision that prohibited the Board 
from adjudicating a claim based on new evidence without the 
claimant waiving initial consideration by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
the claimants in substantiating their claims.  VCAA §3(a), 
114 Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5013A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2002)).  

Under the VCAA, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  

The veteran contends that he has a current disability of PTSD 
as a result of stressors he experienced during service.  
Recent VA medical examination and treatment records suggest 
that the veteran has a current disability manifested by PTSD.  

Specifically, the veteran claims to have fought in a war zone 
in the Republic of Vietnam for one year and was exposed to 
gunfire on a daily basis.  Additionally, he alleges that 
while working as a crane operator he witnessed two 
crewmembers obtain severe injuries as the result of a crane 
accident, that he was injured and nearly killed as the result 
of a different crane accident, and that on one occasion, 
explosives were found under a crane that he operated.  

Furthermore, the veteran claims that his good friend was 
killed in service and that he had to move the body with his 
crane, and that he was forced to travel on a plane from Quang 
Ngai to Saigon that carried dead soldiers in body bags.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); and a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

In a January 1965 pre-induction medical history report, the 
veteran reported a history of frequent trouble sleeping; 
frequent terrifying nightmares, depression or excessive 
worry, and nervous trouble of any sort.  

In a March 1967 service medical record, the veteran was 
treated for being struck on the left side of his body by an 
air vent while on duty.  

The veteran's April 1967 separation examination report 
indicated that he suffered from insomnia, nightmares and 
depression.  In May 1969, the veteran's VA medical records 
indicate that he complained of bouts of nervousness.  

The Board notes that the veteran was first assessed as having 
PTSD in November 1997.  In September 1998 and November 2002, 
the veteran received VA medical examinations in which both 
examiners diagnosed him as suffering from PTSD.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board finds that additional 
evidentiary development is needed prior to final appellate 
consideration of his claim.  

The Board notes that, in letters addressed to the RO dated 
March 1999 and August 2003, the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), citing insufficient 
information to conduct meaningful research as the reason, 
declined to provide information requested to verify the 
veteran's alleged stressors.  

Having reviewed the complete record, and given the conflict 
arising from the presence of compelling medical evidence in 
support of a finding of PTSD and the lack of verification of 
any of the alleged stressors, the Board finds that additional 
evidentiary development is necessary before the veteran's 
claim can be adjudicated, and remands the case for further 
development.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which 
have treated him for his PTSD.  He should 
be provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should send a development 
letter asking the veteran to give a 
comprehensive statement regarding his 
alleged stressors.  He should be as 
specific as possible as to the following 
criteria: dates and circumstances of the 
claimed stressors, type and location of 
the incidents, numbers and full names of 
casualties, unit designations to company 
level to which he was assigned and his 
specific duties at the time of the 
incidents, other units involved, the 
names of any individuals involved and any 
witnesses to the claimed incidents, and a 
description of his personal involvement 
in each incident.  The veteran is advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.  

3.  If, and only if, the veteran provides 
information that is sufficiently 
specific, the RO should send a report of 
all statements pertaining to stressful 
events provided by the veteran in support 
of his claim and all associated documents 
to the USASCRUR, located at 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  USASCRUR should be requested 
to provide any information that might 
corroborate each of the veteran's alleged 
stressors.  A response, negative or 
positive, should be associated with the 
claims file.  The RO should, as 
indicated, undertake follow-up through 
appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).  

4.  Following the completion of the 
requested development and any other 
necessary action, the RO should 
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




